UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2013 Date of reporting period:	February 28, 2013 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Equity Fund The fund's portfolio 2/28/13 (Unaudited) COMMON STOCKS (92.3%) (a) Shares Value Advertising and marketing services (0.1%) Millennial Media, Inc. (NON) 111 $1,040 Nu Skin Enterprises, Inc. Class A 114 4,697 ValueClick, Inc. (NON) 226 6,027 Aerospace and defense (2.5%) Alliant Techsystems, Inc. 75 4,935 Boeing Co. (The) 2,513 193,250 Embraer SA ADR (Brazil) 213 7,229 European Aeronautic Defense and Space Co. NV (France) 668 34,022 General Dynamics Corp. 1,266 86,050 Lockheed Martin Corp. 1,028 90,464 Northrop Grumman Corp. 1,061 69,685 Raytheon Co. 1,370 74,761 Smith & Wesson Holding Corp. (NON) 192 1,834 Sturm Ruger & Co., Inc. 33 1,802 Agriculture (0.1%) Andersons, Inc. (The) 16 785 Archer Daniels-Midland Co. 88 2,804 Black Earth Farming, Ltd. SDR (Russia) (NON) 158 299 Cresud S.A.C.I.F. y A. ADR (Argentina) (NON) 64 536 First Resources, Ltd. (Singapore) 4,000 6,274 Golden Agri-Resources, Ltd. (Singapore) 16,000 8,375 GrainCorp, Ltd. (Australia) 187 2,343 KWS Saat AG (Germany) 3 1,148 PT Astra Agro Lestari Tbk (Indonesia) 500 953 SLC Agricola SA (Brazil) 71 695 Vilmorin & Cie (France) 7 882 Airlines (0.7%) Aeroflot - Russian Airlines OJSC (Russia) (NON) 4,134 7,177 Alaska Air Group, Inc. (NON) 60 3,093 China Eastern Airlines Corporation Limited (China) (NON) 16,000 6,856 Copa Holdings SA Class A (Panama) 102 10,651 Delta Air Lines, Inc. (NON) 4,052 57,821 International Consolidated Airlines Group SA (Spain) (NON) 3,396 12,250 SkyWest, Inc. 268 3,752 Southwest Airlines Co. 3,743 43,793 Turk Hava Yollari (Turkey) (NON) 2,582 10,697 Automotive (1.0%) Daihatsu Motor Co., Ltd. (Japan) 1,000 20,306 Ford Otomotiv Sanayi AS (Turkey) 768 9,054 Fuji Heavy Industries, Ltd. (Japan) 1,000 14,939 Isuzu Motors, Ltd. (Japan) 5,000 30,729 Kia Motors Corp. (South Korea) 190 9,757 Lear Corp. 589 31,463 Maruti Suzuki India, Ltd. (India) 222 5,526 Mitsubishi Motors Corp. (Japan) (NON) 12,000 13,197 Navistar International Corp. (NON) 204 5,065 Scania AB Class B (Sweden) 686 14,261 Suzuki Motor Corp. (Japan) 900 21,512 Tata Motors, Ltd. (India) 2,634 14,133 Volkswagen AG (Preference) (Germany) 111 24,238 Banking (7.1%) Agricultural Bank of China, Ltd. (China) 25,000 12,901 Associated Banc-Corp. 1,542 22,189 Australia & New Zealand Banking Group, Ltd. (Australia) 573 16,782 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 1,424 13,766 Banco Latinoamericano de Exportaciones SA Class E (Panama) 357 8,632 Banco Santander Central Hispano SA (Spain) 2,645 20,067 Bank Mandiri (Persero) Tbk PT (Indonesia) 15,000 15,575 Barclays PLC (United Kingdom) 8,111 37,724 BNP Paribas SA (France) 530 29,592 BofI Holding, Inc. (NON) 252 8,485 Cardinal Financial Corp. 298 4,747 China Construction Bank Corp. (China) 27,000 22,302 Chongqing Rural Commercial Bank (China) 18,000 10,108 CIMB Group Holdings Berhad (Malaysia) 4,500 10,475 Citizens & Northern Corp. 188 3,666 Citizens Republic Bancorp, Inc. (NON) 173 3,564 City National Corp. 403 22,894 Commonwealth Bank of Australia (Australia) 617 42,346 Credicorp, Ltd. (Peru) 48 7,199 Credit Agricole SA (France) (NON) 1,812 17,045 Credit Suisse Group (Switzerland) 338 9,003 DBS Group Holdings, Ltd. (Singapore) 1,000 12,142 Eagle Bancorp, Inc. (NON) 150 3,255 East West Bancorp, Inc. 246 6,052 Erste Group Bank AG (Czech Republic) (NON) 246 7,931 Fifth Third Bancorp 5,354 84,806 Financial Institutions, Inc. 197 3,926 First Community Bancshares Inc. 194 3,030 FirstRand, Ltd. (South Africa) 1,663 5,680 Flushing Financial Corp. 331 5,230 Grupo Financiero Banorte SAB de CV (Mexico) 1,979 14,636 Hang Seng Bank, Ltd. (Hong Kong) 1,100 17,795 Hanmi Financial Corp. (NON) 401 6,813 Heartland Financial USA, Inc. 129 3,037 Heritage Financial Group, Inc. 183 2,511 HSBC Holdings, PLC (United Kingdom) 4,541 50,315 ICICI Bank, Ltd. (India) 394 7,517 Industrial and Commercial Bank of China, Ltd. (China) 39,000 28,033 Jammu & Kashmir Bank, Ltd. (India) 340 7,854 Joyo Bank, Ltd. (The) (Japan) 3,000 14,979 JPMorgan Chase & Co. 7,299 357,066 Kasikornbank PCL NVDR (Thailand) 1,700 12,071 MainSource Financial Group, Inc. 295 4,130 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 5,900 32,630 Northern Trust Corp. 1,069 56,839 Oriental Financial Group (Puerto Rico) 188 2,878 Peoples Bancorp, Inc. 187 4,052 PNC Financial Services Group, Inc. 1,875 116,981 Popular, Inc. (Puerto Rico) (NON) 1,074 29,986 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 18,000 17,558 Republic Bancorp, Inc. Class A 120 2,597 Resona Holdings, Inc. (Japan) 2,700 12,373 Sberbank of Russia ADR (Russia) 2,141 29,553 Security Bank Corp. (Philippines) 2,130 9,245 Standard Chartered PLC (United Kingdom) 536 14,567 State Street Corp. 1,859 105,200 Swedbank AB Class A (Sweden) 1,369 32,774 Synovus Financial Corp. 7,203 18,296 Toronto-Dominion Bank (The) (Canada) 523 43,038 Walker & Dunlop, Inc. (NON) 328 6,954 Washington Banking Co. 234 3,215 Wells Fargo & Co. 1,586 55,637 Westpac Banking Corp. (Australia) 668 20,953 Beverage (0.8%) Anheuser-Busch InBev NV (Belgium) 204 19,123 Coca-Cola Co. (The) 979 37,907 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 246 10,917 Constellation Brands, Inc. Class A (NON) 634 28,048 Diageo PLC (United Kingdom) 477 14,299 Heineken Holding NV (Netherlands) 341 21,372 Molson Coors Brewing Co. Class B 555 24,537 SABMiller PLC (United Kingdom) 250 12,416 SABMiller PLC (United Kingdom) 183 9,020 Biotechnology (2.2%) Amgen, Inc. 1,783 162,983 BioMarin Pharmaceuticals, Inc. (NON) 62 3,594 Celgene Corp. (NON) 1,143 117,934 Cubist Pharmaceuticals, Inc. (NON) 168 7,128 Gilead Sciences, Inc. (NON) 3,624 154,781 Lexicon Pharmaceuticals, Inc. (NON) 567 1,117 Medicines Co. (The) (NON) 275 8,748 PDL BioPharma, Inc. 490 3,499 RTI Biologics, Inc. (NON) 615 2,232 Spectrum Pharmaceuticals, Inc. 264 3,010 United Therapeutics Corp. (NON) 326 19,498 Broadcasting (0.2%) Belo Corp. Class A 1,386 11,975 Grupo Televisa, S.A.B ADR (Mexico) 499 13,388 Sinclair Broadcast Group, Inc. Class A 559 7,871 Cable television (1.5%) Comcast Corp. Class A 6,466 257,281 DISH Network Corp. Class A 1,029 35,809 HSN, Inc. 48 2,568 IAC/InterActiveCorp. 1,107 45,110 Capital goods (—%) Great Lakes Dredge & Dock Corp. 1,144 11,154 Chemicals (3.3%) Agrium, Inc. (Canada) 32 3,310 American Vanguard Corp. 123 3,817 Arkema (France) 186 18,835 Axiall Corp. 299 16,917 BASF SE (Germany) 418 39,333 Cambrex Corp. (NON) 471 5,421 CF Industries Holdings, Inc. 251 50,407 Cytec Industries, Inc. 221 15,998 Eastman Chemical Co. 587 40,932 Huntsman Corp. 858 14,783 Incitec Pivot, Ltd. (Australia) 537 1,767 Innophos Holdings, Inc. 143 6,983 Innospec, Inc. 142 5,716 Intrepid Potash, Inc. 46 907 K&S AG (Germany) 88 4,137 Koppers Holdings, Inc. 105 4,355 Kraton Performance Polymers, Inc. (NON) 146 3,510 Kronos Worldwide, Inc. 113 1,933 Landec Corp. (NON) 350 3,854 Linde AG (Germany) 113 20,463 LSB Industries, Inc. (NON) 425 16,469 LyondellBasell Industries NV Class A 1,095 64,189 Minerals Technologies, Inc. 56 2,253 Monsanto Co. 1,583 159,930 Mosaic Co. (The) 34 1,990 Nitto Denko Corp. (Japan) 500 29,382 Nufarm, Ltd. (Australia) 268 1,530 OM Group, Inc. (NON) 130 3,190 PolyOne Corp. 407 9,276 Potash Corp. of Saskatchewan, Inc. (Canada) 95 3,809 PPG Industries, Inc. 428 57,633 Sherwin-Williams Co. (The) 312 50,416 Sociedad Quimica y Minera de Chile SA ADR (Chile) 55 3,048 Syngenta AG (Switzerland) 62 26,246 Tronox, Ltd. Class A 118 2,424 Valspar Corp. 389 23,966 W.R. Grace & Co. (NON) 396 28,346 Yara International ASA (Norway) 51 2,439 Coal (0.2%) Alpha Natural Resources, Inc. (NON) 1,245 9,935 China Shenhua Energy Co., Ltd. (China) 1,500 5,671 Peabody Energy Corp. 1,144 24,665 Commercial and consumer services (1.7%) ADT Corp. (The) 1,064 50,954 Alliance Global Group, Inc. (Philippines) 10,100 4,968 Babcock International Group PLC (United Kingdom) 866 14,086 Barloworld, Ltd. (South Africa) 642 6,565 Bureau Veritas SA (France) 125 16,099 Compass Group PLC (United Kingdom) 1,067 12,961 Corporate Executive Board Co. (The) 48 2,599 Deluxe Corp. 271 10,753 Expedia, Inc. 491 31,345 Experian Group, Ltd. (United Kingdom) 813 13,461 Global Cash Access Holdings, Inc. (NON) 396 2,812 Green Dot Corp. Class A (NON) 352 4,935 Harbinger Group, Inc. (NON) 376 3,222 HMS Holdings Corp. (NON) 105 3,044 MAXIMUS, Inc. 33 2,402 Priceline.com, Inc. (NON) 181 124,451 Randstad Holding NV (Netherlands) 125 5,298 Standard Parking Corp. (NON) 284 5,894 Total Systems Services, Inc. 2,193 52,105 URS Corp. 435 18,383 Communications equipment (1.0%) Cisco Systems, Inc. 10,379 216,401 Plantronics, Inc. 81 3,269 RF Micro Devices, Inc. (NON) 487 2,245 Wistron NeWeb Corp. (Taiwan) 3,356 6,015 Computers (3.6%) Actuate Corp. (NON) 993 5,968 Anixter International, Inc. 54 3,722 Apple, Inc. 1,192 526,148 Aspen Technology, Inc. (NON) 131 4,030 Bottomline Technologies, Inc. (NON) 164 4,449 Brocade Communications Systems, Inc. (NON) 3,698 20,746 Commvault Systems, Inc. (NON) 80 5,916 Cornerstone OnDemand, Inc. (NON) 81 2,743 EMC Corp. (NON) 4,642 106,811 Gemalto NV (Netherlands) 153 13,933 HCL Technologies, Ltd. (India) 802 10,671 Infoblox, Inc. (NON) 161 3,395 InnerWorkings, Inc. (NON) 246 3,633 Ixia (NON) 125 2,535 Lexmark International, Inc. Class A 765 16,845 MTS Systems Corp. 87 4,698 Netscout Systems, Inc. (NON) 162 4,120 Polycom, Inc. (NON) 534 4,833 Procera Networks, Inc. (NON) 213 2,492 Quantum Corp. (NON) 2,414 3,042 Riverbed Technology, Inc. (NON) 1,094 16,716 Silicon Graphics International Corp. (NON) 143 2,152 SS&C Technologies Holdings, Inc. (NON) 137 3,467 Stratasys, Ltd. (NON) 36 2,273 Tangoe, Inc. (NON) 125 1,709 Western Digital Corp. 848 39,992 Conglomerates (1.8%) AMETEK, Inc. 1,156 48,355 Danaher Corp. 2,175 133,980 General Electric Co. 5,365 124,575 Marubeni Corp. (Japan) 1,000 7,299 Siemens AG (Germany) 304 31,596 Tyco International, Ltd. 2,029 64,948 Construction (0.7%) Cemex Latam Holdings SA (Colombia) (NON) 941 6,998 CEMEX SAB de CV ADR (Mexico) (NON) 841 9,032 Chicago Bridge & Iron Co., NV 550 29,475 China Liansu Group Holdings, Ltd. (China) 12,000 8,383 China National Building Material Co., Ltd. (China) 4,000 6,086 China Shanshui Cement Group, Ltd. (China) 14,000 10,028 Eagle Materials, Inc. 108 6,945 Enka Insaat ve Sanayi AS (Turkey) 2,964 9,025 Fortune Brands Home & Security, Inc. (NON) 887 30,645 Koninklijke Boskalis Westminster NV (Netherlands) 326 13,934 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 5,000 11,331 Siam Cement PCL NVDR (Thailand) 700 10,924 Trex Co., Inc. (NON) 159 7,511 Consumer (0.1%) Jarden Corp. (NON) 472 29,316 Consumer finance (0.6%) Discover Financial Services 2,014 77,598 Nationstar Mortgage Holdings, Inc. (NON) 215 8,284 Nelnet, Inc. Class A 182 6,039 Ocwen Financial Corp. (NON) 109 4,297 PHH Corp. (NON) 165 3,467 Portfolio Recovery Associates, Inc. (NON) 36 4,209 Samsung Card Co., Ltd. (South Korea) 290 10,427 Walter Investment Management Corp. (NON) 263 12,077 World Acceptance Corp. (NON) 41 3,227 Consumer goods (1.8%) Kao Corp. (Japan) 600 19,179 Prestige Brands Holdings, Inc. (NON) 212 5,043 Procter & Gamble Co. (The) 4,740 361,092 Reckitt Benckiser Group PLC (United Kingdom) 452 30,370 Consumer services (0.5%) Avis Budget Group, Inc. (NON) 655 15,307 DeNA Co., Ltd. (Japan) 300 8,415 Geo Group, Inc. (The) 233 8,048 Liberty Interactive Corp. Class A (NON) 2,590 54,078 OpenTable, Inc. (NON) 41 2,280 TrueBlue, Inc. (NON) 689 13,360 Containers (0.1%) Ball Corp. 636 28,245 Distribution (0.2%) Beacon Roofing Supply, Inc. (NON) 180 6,642 Core-Mark Holding Co., Inc. 85 4,073 Spartan Stores, Inc. 155 2,582 Toyota Tsusho Corp. (Japan) 1,000 25,464 United Natural Foods, Inc. (NON) 86 4,353 Electric utilities (2.3%) AES Corp. 3,040 35,325 American Electric Power Co., Inc. 1,829 85,579 Chubu Electric Power Co., Inc. (Japan) 300 3,760 CMS Energy Corp. 1,262 33,582 DTE Energy Co. 742 49,566 Enel SpA (Italy) 4,012 14,526 Entergy Corp. 754 46,944 GDF Suez (France) 732 13,793 Kansai Electric Power, Inc. (Japan) 2,500 21,570 Manila Electric Co. (Philippines) 1,390 10,734 OGE Energy Corp. 476 27,565 PG&E Corp. 1,664 70,953 Power Grid Corp. of India, Ltd. (India) 4,368 8,364 PPL Corp. 2,295 70,732 Red Electrica Corporacion SA (Spain) 369 20,416 Electrical equipment (0.1%) ABB, Ltd. (Switzerland) 936 21,268 Harbin Electric Co., Ltd. (China) 8,000 6,977 Electronics (2.2%) Acacia Research Corp. (NON) 57 1,594 Asustek Computer, Inc. (Taiwan) 1,000 12,205 Avnet, Inc. (NON) 791 27,930 Broadcom Corp. Class A 1,583 53,996 Casetek Holdings, Ltd. (Taiwan) (NON) 1,000 4,820 China Automation Group, Ltd. (China) 20,000 5,366 Cirrus Logic, Inc. (NON) 55 1,322 EnerSys (NON) 198 8,094 FEI Co. 85 5,384 First Solar, Inc. (NON) 51 1,318 GenMark Diagnostics, Inc. (NON) 116 1,210 Hollysys Automation Technologies, Ltd. (China) (NON) 293 3,654 Hon Hai Precision Industry Co., Ltd. (Taiwan) 6,820 18,947 Integrated Silicon Solutions, Inc. (NON) 615 5,228 L-3 Communications Holdings, Inc. 481 36,686 Marvell Technology Group, Ltd. 2,626 26,523 Mentor Graphics Corp. (NON) 472 8,359 Microsemi Corp. (NON) 166 3,425 NEC Corp. (Japan) (NON) 12,000 29,625 NVIDIA Corp. 2,519 31,891 Omnivision Technologies, Inc. (NON) 276 4,253 Pegatron Corp. (Taiwan) (NON) 9,000 12,285 Rockwell Automation, Inc. 651 58,811 Samsung Electronics Co., Ltd. (South Korea) 54 76,746 Semtech Corp. (NON) 173 5,289 Silicon Image, Inc. (NON) 788 3,633 SK Hynix, Inc. (South Korea) (NON) 780 18,988 Sparton Corp. (NON) 174 2,495 TPK Holding Co., Ltd. (Taiwan) 1,000 18,984 Tripod Technology Corp. (Taiwan) 2,440 5,068 Energy (oil field) (1.6%) Eurasia Drilling Co., Ltd. GDR (Russia) 228 8,728 Helix Energy Solutions Group, Inc. (NON) 503 11,775 Key Energy Services, Inc. (NON) 782 6,710 Oceaneering International, Inc. 475 30,205 Oil States International, Inc. (NON) 267 20,332 Petrofac, Ltd. (United Kingdom) 1,123 24,769 Schlumberger, Ltd. 3,246 252,701 Engineering and construction (0.7%) Aecom Technology Corp. (NON) 661 20,035 China Railway Group, Ltd. Class H (China) 13,000 7,060 CTCI Corp. (Taiwan) 4,000 7,984 Daelim Industrial Co., Ltd. (South Korea) 106 9,410 JGC Corp. (Japan) 1,000 27,584 KBR, Inc. 817 24,829 McDermott International, Inc. (NON) 1,763 22,425 Samsung Engineering Co., Ltd. (South Korea) 33 4,671 Singapore Technologies Engineering, Ltd. (Singapore) 2,000 6,852 Vinci SA (France) 601 27,827 Entertainment (0.1%) Carmike Cinemas, Inc. (NON) 221 3,461 Six Flags Entertainment Corp. 54 3,608 Town Sports International Holdings, Inc. 335 3,105 VOXX International Corp. (NON) 547 5,443 Environmental (0.1%) Tetra Tech, Inc. (NON) 111 3,203 Coway Co., Ltd. (South Korea) 310 14,266 Financial (1.0%) 3i Group PLC (United Kingdom) 2,363 11,454 BM&F Bovespa SA (Brazil) 955 6,470 CIT Group, Inc. (NON) 1,332 55,758 CoreLogic, Inc. (NON) 1,634 42,337 Credit Acceptance Corp. (NON) 54 5,969 Hana Financial Group, Inc. (South Korea) 270 10,035 Nasdaq OMX Group, Inc. (The) 1,086 34,383 ORIX Corp. (Japan) 160 17,804 Power Finance Corp., Ltd. (India) 2,337 8,661 Rural Electrification Corp., Ltd. (India) 1,886 7,930 WageWorks, Inc. (NON) 131 3,093 Food (1.9%) Ajinomoto Co., Inc. (Japan) 1,000 13,263 Associated British Foods PLC (United Kingdom) 634 17,783 BRF - Brasil Foods SA ADR (Brazil) 89 1,922 Bunge, Ltd. 36 2,668 Calbee, Inc. (Japan) 200 17,044 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 2,000 129 Chiquita Brands International, Inc. (NON) 31 193 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 232 11,758 Distribuidora Internacional de Alimentacion SA (Spain) 2,039 15,891 General Mills, Inc. 1,762 81,493 Glanbia PLC (Ireland) 112 1,296 Hain Celestial Group, Inc. (The) (NON) 59 3,230 Ingredion, Inc. 37 2,449 IOI Corp. Bhd (Malaysia) 1,000 1,587 JM Smucker Co. (The) 387 36,881 Kraft Foods Group, Inc. 1,630 79,006 Kuala Lumpur Kepong Bhd (Malaysia) 200 1,340 M Dias Branco SA (Brazil) 129 4,953 Magnit OJSC GDR (Russia) 317 13,452 Maple Leaf Foods, Inc. (Canada) 72 919 Nestle SA (Switzerland) 827 57,714 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 3,500 752 Sao Martinho SA (Brazil) 530 7,470 Shoprite Holdings, Ltd. (South Africa) 575 10,967 Smithfield Foods, Inc. (NON) 40 890 Suedzucker AG (Germany) 414 18,131 Tate & Lyle PLC (United Kingdom) 127 1,564 Tesco PLC (United Kingdom) 1,130 6,328 Unilever PLC (United Kingdom) 382 15,194 Wilmar International, Ltd. (Singapore) 1,000 2,867 Forest products and packaging (0.3%) Bemis Co., Inc. 468 17,475 Buckeye Technologies, Inc. 149 4,132 Domtar Corp. (Canada) 180 13,421 KapStone Paper and Packaging Corp. 191 5,088 Packaging Corp. of America 427 17,840 Sealed Air Corp. 346 7,685 Gaming and lottery (—%) OPAP SA (Greece) 959 8,143 Health-care services (2.8%) Air Methods Corp. 104 4,658 Alfresa Holdings Corp. (Japan) 200 9,847 Amedisys, Inc. (NON) 317 3,582 AmerisourceBergen Corp. 1,576 74,387 AmSurg Corp. (NON) 125 3,775 athenahealth, Inc. (NON) 44 4,127 Bio-Reference Labs, Inc. (NON) 50 1,324 Centene Corp. (NON) 39 1,756 CIGNA Corp. 1,659 96,985 Community Health Systems, Inc. 100 4,226 Computer Programs & Systems, Inc. 34 1,773 Diagnosticos da America SA (Brazil) 1,038 7,158 HCA Holdings, Inc. 1,171 43,432 Health Net, Inc. (NON) 120 3,089 HealthSouth Corp. (NON) 240 5,789 Magellan Health Services, Inc. (NON) 46 2,372 McKesson Corp. 1,258 133,512 MedAssets, Inc. (NON) 363 6,705 Omega Healthcare Investors, Inc. (R) 326 9,125 Omnicare, Inc. 190 7,079 Pharmacyclics, Inc. (NON) 23 2,019 Providence Service Corp. (The) (NON) 458 7,823 Sinopharm Group Co. (China) 2,000 6,325 Suzuken Co., Ltd. (Japan) 200 6,956 Triple-S Management Corp. Class B (Puerto Rico) (NON) 97 1,742 Ventas, Inc. (R) 850 60,163 WellCare Health Plans, Inc. (NON) 186 10,637 WellPoint, Inc. 1,825 113,479 Homebuilding (0.2%) PulteGroup, Inc. (NON) 1,900 36,442 Ryland Group, Inc. (The) 235 8,394 Household furniture and appliances (0.1%) La-Z-Boy, Inc. 523 9,581 Select Comfort Corp. (NON) 134 2,751 Tempur-Pedic International, Inc. (NON) 144 5,914 Insurance (3.7%) Ageas (Belgium) 526 17,862 AIA Group, Ltd. (Hong Kong) 4,400 19,077 Alleghany Corp. (NON) 123 46,478 Allianz SE (Germany) 126 17,219 Allied World Assurance Co. Holdings AG 409 35,914 American Equity Investment Life Holding Co. 376 5,219 American Financial Group, Inc. 704 30,948 American International Group, Inc. (NON) 3,567 135,582 Amtrust Financial Services, Inc. 92 3,059 Aon PLC 1,858 113,505 AXA SA (France) 1,286 22,242 Axis Capital Holdings, Ltd. 864 35,191 Berkshire Hathaway, Inc. Class B (NON) 521 53,225 CNO Financial Group, Inc. 400 4,376 Discovery Holdings, Ltd. (South Africa) 1,429 11,910 Fidelity National Financial, Inc. Class A 1,690 42,149 Genworth Financial, Inc. Class A (NON) 5,737 48,994 Insurance Australia Group, Ltd. (Australia) 4,914 28,556 Maiden Holdings, Ltd. (Bermuda) 328 3,306 Muenchener Rueckversicherungs AG (Germany) 98 17,591 PartnerRe, Ltd. 483 43,103 Porto Seguro SA (Brazil) 859 11,392 Protective Life Corp. 865 27,611 Prudential PLC (United Kingdom) 1,281 19,011 Standard Life PLC (United Kingdom) 2,723 14,522 Symetra Financial Corp. 328 4,320 Validus Holdings, Ltd. 843 30,036 Investment banking/Brokerage (1.3%) Deutsche Bank AG (Germany) 431 19,686 E*Trade Financial Corp. (NON) 219 2,345 Eaton Vance Corp. 893 34,104 Goldman Sachs Group, Inc. (The) 1,464 219,249 National Financial Partners Corp. (NON) 157 3,087 UBS AG (Switzerland) 904 14,199 Virtus Investment Partners, Inc. (NON) 29 4,872 Leisure (—%) Brunswick Corp. 107 3,899 Lodging/Tourism (0.6%) Kangwon Land, Inc. (South Korea) 440 13,348 Marcus Corp. 368 4,493 MGM China Holdings, Ltd. (Hong Kong) 8,400 20,262 SJM Holdings, Ltd. (Hong Kong) 7,000 17,509 Wyndham Worldwide Corp. 758 45,662 Wynn Resorts, Ltd. 386 45,123 Machinery (0.9%) AGCO Corp. (NON) 78 4,015 Altra Holdings, Inc. 298 7,671 Chart Industries, Inc. (NON) 126 9,143 CNH Global NV 59 2,614 Cummins, Inc. 783 90,726 Deere & Co. 46 4,040 DXP Enterprises, Inc. (NON) 80 4,976 Franklin Electric Co., Inc. 101 6,572 Gardner Denver, Inc. 290 20,587 Hyster-Yale Materials Holdings, Inc. 28 1,434 Hyster-Yale Materials Holdings, Inc. Class B (F) 28 1,434 IHI Corp. (Japan) 4,000 11,219 Kadant, Inc. (NON) 202 4,959 Lindsay Corp. 29 2,478 NACCO Industries, Inc. Class A 28 1,627 Schindler Holding AG (Switzerland) 125 19,325 Terex Corp. (NON) 654 21,458 Manufacturing (0.7%) AZZ, Inc. 97 4,332 Chase Corp. 156 2,939 Generac Holdings, Inc. 178 6,132 Greenbrier Companies, Inc. (NON) 368 7,452 Ingersoll-Rand PLC 1,304 68,656 Invensys PLC (United Kingdom) 2,664 14,442 Leggett & Platt, Inc. 848 25,932 Standex International Corp. 79 4,252 TriMas Corp. (NON) 333 9,554 Valmont Industries, Inc. 59 9,295 Media (—%) Demand Media, Inc. (NON) 146 1,183 Medical technology (1.1%) Alere, Inc. (NON) 382 8,694 Align Technology, Inc. (NON) 88 2,767 Coloplast A/S Class B (Denmark) 405 21,128 Conmed Corp. 261 8,120 CSL, Ltd. (Australia) 324 19,833 Cyberonics, Inc. (NON) 42 1,922 Greatbatch, Inc. (NON) 333 9,014 Haemonetics Corp. (NON) 98 4,043 Hill-Rom Holdings, Inc. 199 6,523 OraSure Technologies, Inc. (NON) 359 1,996 St. Jude Medical, Inc. 1,927 79,007 STAAR Surgical Co. (NON) 807 4,350 Steris Corp. 91 3,549 TearLab Corp. (NON) 303 1,794 Trinity Biotech PLC ADR (Ireland) 156 2,636 Zimmer Holdings, Inc. 1,081 81,032 Metals (0.9%) Assa Abloy AB Class B (Sweden) 477 18,898 BHP Billiton PLC (United Kingdom) 566 17,909 BHP Billiton, Ltd. (Australia) 984 36,937 Carpenter Technology Corp. 70 3,306 Evraz PLC (United Kingdom) 5,772 23,756 Horsehead Holding Corp. (NON) 553 5,845 L.B. Foster Co. Class A 56 2,473 MMG, Ltd. (Australia) (NON) 20,000 8,865 NN, Inc. (NON) 397 3,438 Rio Tinto PLC (United Kingdom) 546 29,354 Rio Tinto, Ltd. (Australia) 298 20,307 Sung Kwang Bend Co., Ltd. (South Korea) 366 8,042 Vale SA ADR (Preference) (Brazil) 266 4,886 Vale SA ADR (Brazil) 185 3,513 voestalpine AG (Austria) 502 16,955 Natural gas utilities (0.4%) Kinder Morgan, Inc./DE 1,726 63,983 UGI Corp. 599 21,456 Office equipment and supplies (0.3%) Avery Dennison Corp. 585 23,897 Staples, Inc. 3,500 46,130 Oil and gas (7.4%) BP PLC (United Kingdom) 5,002 33,687 Cabot Oil & Gas Corp. 825 51,125 Cairn India, Ltd. (India) 1,414 7,764 Caltex Australia, Ltd. (Australia) 1,005 20,465 Chevron Corp. 928 108,715 CNOOC, Ltd. (China) 12,000 23,444 ConocoPhillips 3,426 198,537 CVR Energy, Inc. (Escrow) 236 — Delek US Holdings, Inc. 140 5,230 Dragon Oil PLC (Turkmenistan) 1,234 11,543 ENI SpA (Italy) 1,195 27,176 EPL Oil & Gas, Inc. (NON) 262 6,741 Exxon Mobil Corp. 3,349 299,903 Ezion Holdings, Ltd. (Singapore) 4,000 6,431 Gulfport Energy Corp. (NON) 65 2,662 Helmerich & Payne, Inc. 434 28,757 HollyFrontier Corp. 807 45,353 Kodiak Oil & Gas Corp. (NON) 424 3,774 Lukoil OAO ADR (Russia) 465 30,100 Marathon Petroleum Corp. 1,143 94,732 Occidental Petroleum Corp. 2,256 185,736 ONEOK, Inc. 923 41,526 Pacific Rubiales Energy Corp. (Colombia) 476 11,655 Petroleo Brasileiro SA ADR (Preference) (Brazil) 879 14,706 Petroleo Brasileiro SA ADR (Brazil) 249 3,653 Phillips 66 1,930 121,513 Repsol YPF SA (Spain) 581 12,321 Rosetta Resources, Inc. (NON) 61 2,969 Royal Dutch Shell PLC Class A (United Kingdom) 919 30,257 Royal Dutch Shell PLC Class B (United Kingdom) 865 29,183 Statoil ASA (Norway) 530 13,139 Stone Energy Corp. (NON) 174 3,558 Surgutneftegas OAO (Preference)(Russia) (NON) 11,762 8,678 Swift Energy Co. (NON) 230 3,110 Tesoro Corp. 865 48,648 Total SA (France) 498 24,888 Unit Corp. (NON) 81 3,684 Vaalco Energy, Inc. (NON) 930 7,542 Valero Energy Corp. 1,909 87,031 W&T Offshore, Inc. 171 2,541 Western Refining, Inc. 264 9,475 Pharmaceuticals (4.9%) AstraZeneca PLC (United Kingdom) 415 18,823 Bayer AG (Germany) 234 23,179 Bristol-Myers Squibb Co. 4,058 150,024 Dong-A Pharmaceutical Co., Ltd. (South Korea) 81 9,321 Elan Corp. PLC ADR (Ireland) (NON) 407 4,615 Eli Lilly & Co. 2,488 135,994 Endo Health Solutions, Inc. (NON) 159 4,929 Gentium SpA ADR (Italy) (NON) 143 1,193 GlaxoSmithKline PLC (United Kingdom) 1,252 27,601 Hi-Tech Pharmacal Co., Inc. 61 2,258 Impax Laboratories, Inc. (NON) 273 5,414 Jazz Pharmaceuticals PLC (NON) 307 17,861 Johnson & Johnson 1,164 88,592 Merck & Co., Inc. 574 24,527 Novartis AG (Switzerland) 397 26,888 Novo Nordisk A/S Class B (Denmark) 207 36,207 Obagi Medical Products, Inc. (NON) 504 6,794 Orion OYJ Class B (Finland) 527 15,562 Otsuka Holdings Company, Ltd. (Japan) 800 25,612 Pfizer, Inc. 12,989 355,509 PharMerica Corp. (NON) 255 3,654 Questcor Pharmaceuticals, Inc. 43 1,402 Roche Holding AG-Genusschein (Switzerland) 241 54,948 Salix Pharmaceuticals, Ltd. (NON) 380 18,563 Sanofi (France) 286 27,004 Santarus, Inc. (NON) 133 1,765 ViroPharma, Inc. (NON) 273 6,809 Warner Chilcott PLC Class A 1,534 20,724 Photography/Imaging (0.1%) Konica Minolta Holdings, Inc. (Japan) 2,000 15,265 Publishing (0.5%) Gannett Co., Inc. 1,428 28,660 McGraw-Hill Cos., Inc. (The) 1,178 54,836 Reed Elsevier PLC (United Kingdom) 2,057 22,140 Railroads (0.2%) Central Japan Railway Co. (Japan) 400 38,870 Hankyu Hanshin Holdings, Inc. (Japan) 3,000 16,474 Real estate (3.4%) AG Mortgage Investment Trust, Inc. (R) 92 2,413 Agree Realty Corp. (R) 171 4,800 Amata Corp. PLC (Thailand) 9,000 7,714 American Capital Agency Corp. (R) 1,122 35,590 American Capital Mortgage Investment Corp. (R) 161 4,138 Apollo Commercial Real Estate Finance, Inc. (R) 183 3,157 Apollo Residential Mortgage, Inc. 171 3,827 Arlington Asset Investment Corp. Class A 110 2,838 ARMOUR Residential REIT, Inc. (R) 491 3,285 Ashford Hospitality Trust, Inc. (R) 582 6,850 AvalonBay Communities, Inc. (R) 299 37,324 BR Properties SA (Brazil) 400 4,971 C C Land Holdings, Ltd. (China) 19,702 6,463 CBL & Associates Properties, Inc. (R) 582 13,235 Chimera Investment Corp. (R) 5,336 15,901 China Overseas Grand Oceans Group, Ltd. (China) (S) 11,000 15,473 China Overseas Land & Investment, Ltd. (China) 4,000 12,157 CYS Investments, Inc. (R) 302 3,582 Dexus Property Group (Australia) 15,158 16,879 Dynex Capital, Inc. (R) 453 4,906 EPR Properties (R) 59 2,879 Federal Realty Investment Trust (R) 231 24,535 First Industrial Realty Trust (NON) (R) 193 3,063 Glimcher Realty Trust (R) 369 4,155 Hatteras Financial Corp. (R) 424 11,317 Health Care REIT, Inc. (R) 806 51,697 HFF, Inc. Class A 545 10,006 Housing Development & Infrastructure, Ltd. (India) (NON) 3,862 4,289 Huaku Development Co., Ltd. (Taiwan) 3,000 7,466 Invesco Mortgage Capital, Inc. (R) 147 3,090 Investors Real Estate Trust (R) 439 4,175 iStar Financial, Inc. (NON) (R) 361 3,606 Jones Lang LaSalle, Inc. 70 6,765 Lexington Realty Trust (R) 1,217 13,947 LTC Properties, Inc. (R) 207 7,984 MFA Financial, Inc. (R) 498 4,422 National Health Investors, Inc. (R) 195 12,636 One Liberty Properties, Inc. (R) 200 4,344 PS Business Parks, Inc. (R) 130 9,619 Public Storage (R) 422 63,811 Simon Property Group, Inc. (R) 772 122,640 St. Joe Co. (The) (NON) 712 15,878 Starwood Property Trust, Inc. (R) 112 3,130 Stockland (Units) (Australia) (R) 4,342 16,648 Summit Hotel Properties, Inc. (R) 538 5,165 Sun Communities, Inc. (R) 90 4,188 Surya Semesta Internusa Tbk PT (Indonesia) 75,000 11,644 Tanger Factory Outlet Centers (R) 385 13,587 Tokyu Land Corp. (Japan) 4,000 30,186 Universal Health Realty Income Trust (R) 46 2,627 Vornado Realty Trust (R) 572 45,880 Westfield Group (Australia) 1,227 13,995 Wheelock and Co., Ltd. (Hong Kong) 4,000 21,863 Regional Bells (0.4%) AT&T, Inc. 2,562 92,001 Restaurants (0.1%) AFC Enterprises (NON) 581 17,430 Brinker International, Inc. 233 7,778 Domino's Pizza, Inc. 46 2,191 Papa John's International, Inc. (NON) 60 3,121 Retail (7.6%) Advance Auto Parts, Inc. 409 31,223 Aeon Co., Ltd. (Japan) 1,000 11,239 American Eagle Outfitters, Inc. 1,213 25,085 Bed Bath & Beyond, Inc. (NON) 1,029 58,396 Big Lots, Inc. (NON) 687 22,877 BR Malls Participacoes SA (Brazil) 940 12,157 Buckle, Inc. (The) 72 3,226 Cabela's, Inc. (NON) 98 4,958 Cash America International, Inc. 41 2,076 Chico's FAS, Inc. 1,104 18,746 Cie Financiere Richemont SA (Switzerland) 382 30,539 Coach, Inc. 1,207 58,334 Compagnie Financiere Richemont SA (Switzerland) 1,164 9,294 Crocs, Inc. (NON) 122 1,850 CVS Caremark Corp. 2,999 153,309 Deckers Outdoor Corp. (NON) 43 1,735 Destination Maternity Corp. 315 7,053 Dillards, Inc. Class A 219 17,450 Elders, Ltd. (Australia) (NON) 1,605 238 Foot Locker, Inc. 849 29,027 Foschini Group, Ltd. (The) (South Africa) 764 9,057 Francesca's Holdings Corp. (NON) 115 2,927 GameStop Corp. Class A 157 3,934 Gap, Inc. (The) 1,467 48,294 Genesco, Inc. (NON) 110 6,455 Home Depot, Inc. (The) 3,752 257,011 KAR Auction Services, Inc. 235 4,987 Koninklijke Ahold NV (Netherlands) 1,189 17,038 Lowe's Cos., Inc. 4,110 156,797 Lumber Liquidators Holdings, Inc. (NON) 31 1,835 Macy's, Inc. 1,729 71,062 Mitra Adiperkasa Tbk PT (Indonesia) 6,500 5,247 Next PLC (United Kingdom) 473 30,091 O'Reilly Automotive, Inc. (NON) 550 55,957 PetSmart, Inc. 545 35,485 Pier 1 Imports, Inc. 93 2,090 Sonic Automotive, Inc. Class A 814 18,185 Tile Shop Holdings, Inc. (NON) 148 2,609 TJX Cos., Inc. (The) 2,696 121,239 USANA Health Sciences, Inc. (NON) 37 1,639 Wal-Mart Stores, Inc. 3,534 250,136 Walgreen Co. 2,299 94,121 Woolworths, Ltd. (Australia) 678 24,120 Schools (0.1%) Anhanguera Educacional Participacoes SA (Brazil) 435 9,010 Apollo Group, Inc. Class A (NON) 171 2,885 Bright Horizons Family Solutions, Inc. (NON) 92 2,572 Semiconductor (0.5%) ASML Holding NV (Netherlands) 208 14,746 Cypress Semiconductor Corp. (NON) 1,494 15,732 Entegris, Inc. (NON) 505 4,803 Lam Research Corp. (NON) 785 33,206 Photronics, Inc. (NON) 488 3,240 Rudolph Technologies, Inc. (NON) 389 4,287 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 3,000 10,572 Teradyne, Inc. (NON) 1,463 24,520 Ultra Clean Holdings, Inc. (NON) 445 2,626 Shipping (0.2%) Aegean Marine Petroleum Network, Inc. (Greece) 756 4,922 Quality Distribution, Inc. (NON) 369 2,911 Swift Transportation Co. (NON) 629 8,510 Wabtec Corp. 273 26,697 Software (3.7%) BMC Software, Inc. (NON) 1,470 58,903 Changyou.com, Ltd. ADR (China) 271 8,076 IntraLinks Holdings, Inc. (NON) 703 4,134 Manhattan Associates, Inc. (NON) 87 6,078 Mantech International Corp. Class A 94 2,332 Microsoft Corp. 9,683 269,187 MicroStrategy, Inc. (NON) 32 3,260 NTT Data Corp. (Japan) 3 9,521 Oracle Corp. 9,011 308,717 Oracle Corp. Japan (Japan) 300 12,618 PTC, Inc. (NON) 152 3,517 QLIK Technologies, Inc. (NON) 118 3,068 Rovi Corp. (NON) 258 4,590 Safeguard Scientifics, Inc. (NON) 163 2,468 SAP AG (Germany) 106 8,274 Symantec Corp. (NON) 4,540 106,418 Tencent Holdings, Ltd. (China) 200 6,920 Ultimate Software Group, Inc. (NON) 72 7,075 Staffing (0.2%) Barrett Business Services, Inc. 125 5,460 On Assignment, Inc. (NON) 193 4,219 Robert Half International, Inc. 771 27,409 Technology (0.1%) Softbank Corp. (Japan) 400 14,815 Technology services (2.6%) Accenture PLC Class A 2,527 187,908 Acxiom Corp. (NON) 356 6,483 AOL, Inc. (NON) 1,436 52,988 CSG Systems International, Inc. (NON) 76 1,475 Fair Isaac Corp. 121 5,365 Google, Inc. Class A (NON) 251 201,101 IBM Corp. 508 102,022 LivePerson, Inc. (NON) 188 2,720 NHN Corp. (South Korea) 30 7,261 NIC, Inc. 146 2,587 Perficient, Inc. (NON) 257 2,976 Sourcefire, Inc. (NON) 61 3,271 Tyler Technologies, Inc. (NON) 67 3,779 Yandex NV Class A (Russia) (NON) 628 14,563 Telecommunications (1.0%) Allot Communications, Ltd. (Israel) (NON) 101 1,387 America Movil SAB de CV ADR Ser. L (Mexico) 331 6,915 Aruba Networks, Inc. (NON) 160 3,987 BroadSoft, Inc. (NON) 34 714 BT Group PLC (United Kingdom) 4,112 16,703 CalAmp Corp. (NON) 309 3,384 EchoStar Corp. Class A (NON) 702 26,564 France Telecom SA (France) 1,115 10,770 InterDigital, Inc. 36 1,598 InterXion Holding NV (Netherlands) (NON) 143 3,536 Loral Space & Communications, Inc. 72 4,193 MetroPCS Communications, Inc. (NON) 2,213 21,687 NeuStar, Inc. Class A (NON) 128 5,613 NTT DoCoMo, Inc. (Japan) 10 15,466 ShoreTel, Inc. (NON) 664 2,696 Tele2 AB Class B (Sweden) 689 10,948 Telefonica SA (Spain) 1,115 14,564 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 9,500 10,568 Telenor ASA (Norway) 693 14,924 Telstra Corp., Ltd. (Australia) 4,295 20,119 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 1,866 12,370 USA Mobility, Inc. 222 2,580 Vodafone Group PLC (United Kingdom) 5,552 13,938 Telephone (1.4%) Deutsche Telekom AG (Germany) 1,188 12,743 tw telecom, inc. (NON) 962 24,358 Verizon Communications, Inc. 6,146 285,973 Textiles (—%) G&K Services, Inc. Class A 86 3,584 Tire and rubber (0.1%) Cie Generale des Etablissements Michelin (France) 201 17,963 Cooper Tire & Rubber Co. 468 11,831 Tobacco (1.7%) British American Tobacco (BAT) PLC (United Kingdom) 341 17,767 Japan Tobacco, Inc. (Japan) 500 15,773 Lorillard, Inc. 1,203 46,364 Philip Morris International, Inc. 3,293 302,133 Toys (—%) Namco Bandai Holdings, Inc. (Japan) 700 11,126 Transportation (0.1%) Jaypee Infratech, Ltd. (India) (NON) 5,312 4,382 TAL International Group, Inc. 191 8,223 Transportation services (0.2%) Airports of Thailand PCL (Thailand) 2,000 7,933 ComfortDelgro Corp., Ltd. (Singapore) 8,000 12,379 TAV Havalimanlari Holding AS (Turkey) 2,095 12,745 Universal Truckload Services, Inc. 193 3,520 Trucks and parts (0.5%) Delphi Automotive PLC (United Kingdom) (NON) 1,656 69,317 Hyundai Mobis Co., Ltd. (South Korea) 58 16,705 Miller Industries, Inc. 201 3,200 Standard Motor Products, Inc. 296 7,320 WABCO Holdings, Inc. (NON) 369 25,358 Water Utilities (0.2%) American Water Works Co., Inc. 818 32,270 United Utilities Group PLC (United Kingdom) 1,897 21,181 Total common stocks (cost $16,811,642) INVESTMENT COMPANIES (4.0%) (a) Shares Value CSOP FTSE China A50 ETF (China) (NON) 1,800 $2,563 iShares FTSE A50 China Index ETF (China) 3,500 5,159 iShares MSCI EAFE Index Fund 1,290 75,052 SPDR S&P rust 5,024 761,287 SPDR S&P Midcap rust 290 58,148 Total investment Companies (cost $764,435) SHORT-TERM INVESTMENTS (4.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.10% (AFF) 972,444 $972,444 Putnam Cash Collateral Pool, LLC 0.21% (d) 4,500 4,500 U.S. Treasury Bills with effective yields ranging from 0.129% to 0.130%, January 9, 2014 (SEG) $49,000 48,939 U.S. Treasury Bills with effective yields ranging from 0.165% to 0.171%, May 30, 2013 (SEG) 60,000 59,966 Total short-term investments (cost $1,085,863) TOTAL INVESTMENTS Total investments (cost $18,661,940) (b) FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $12,182,279) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 3/20/13 $26,698 $27,175 $477 Canadian Dollar Sell 4/17/13 397,164 409,463 12,299 Chilean Peso Buy 4/17/13 25,815 25,758 57 Euro Buy 3/20/13 269,888 281,207 (11,319) Japanese Yen Sell 5/15/13 18,728 18,768 40 Peruvian New Sol Buy 4/17/13 38,843 38,935 (92) Swedish Krona Buy 3/20/13 193,085 197,674 (4,589) Swiss Franc Sell 3/20/13 81,846 83,394 1,548 Barclays Bank PLC Australian Dollar Buy 4/17/13 32,170 32,364 (194) Australian Dollar Sell 4/17/13 32,170 32,742 572 Brazilian Real Buy 4/17/13 28,696 28,599 97 British Pound Buy 3/20/13 126,966 130,449 (3,483) Canadian Dollar Sell 4/17/13 17,436 17,207 (229) Chilean Peso Buy 4/17/13 34,739 34,638 101 Czech Koruna Buy 3/20/13 25,951 26,686 (735) Czech Koruna Sell 3/20/13 25,951 26,663 712 Euro Buy 3/20/13 339,743 357,845 (18,102) Hong Kong Dollar Buy 5/15/13 25,383 25,393 (10) Indonesian Rupiah Buy 5/15/13 20,103 20,055 48 Japanese Yen Sell 5/15/13 304,009 304,633 624 Malaysian Ringgit Buy 5/15/13 21,543 21,502 41 Mexican Peso Buy 4/17/13 30,577 30,825 (248) New Taiwan Dollar Buy 5/15/13 5,750 5,799 (49) Norwegian Krone Sell 3/20/13 48,102 50,198 2,096 Polish Zloty Buy 3/20/13 2,263 2,630 (367) Russian Ruble Buy 3/20/13 57,722 58,726 (1,004) Singapore Dollar Sell 5/15/13 33,591 33,590 (1) South Korean Won Buy 5/15/13 18,718 18,642 76 Swedish Krona Sell 3/20/13 64,484 66,882 2,398 Swiss Franc Buy 3/20/13 108,203 111,202 (2,999) Turkish Lira Buy 3/20/13 22,572 23,052 (480) Citibank, N.A. Australian Dollar Sell 4/17/13 37,362 38,513 1,151 Brazilian Real Buy 4/17/13 35,380 35,413 (33) British Pound Buy 3/20/13 86,616 89,318 (2,702) Canadian Dollar Sell 4/17/13 11,818 12,197 379 Czech Koruna Buy 3/20/13 12,739 13,269 (530) Czech Koruna Sell 3/20/13 12,739 13,226 487 Danish Krone Sell 3/20/13 4,781 4,975 194 Euro Buy 3/20/13 113,074 118,226 (5,152) Euro Sell 3/20/13 113,074 115,260 2,186 Japanese Yen Sell 5/15/13 222,768 223,347 579 Singapore Dollar Buy 5/15/13 38,194 38,209 (15) South Korean Won Buy 5/15/13 18,526 18,435 91 Swiss Franc Sell 3/20/13 42,150 44,354 2,204 Thai Baht Buy 5/15/13 20,271 20,201 70 Turkish Lira Buy 3/20/13 34,053 34,610 (557) Credit Suisse International Australian Dollar Buy 4/17/13 100,379 102,605 (2,226) Brazilian Real Buy 4/17/13 28,696 28,533 163 British Pound Buy 3/20/13 248,926 257,742 (8,816) Chilean Peso Buy 4/17/13 25,815 25,745 70 Chinese Yuan Buy 5/15/13 25,799 25,755 44 Czech Koruna Buy 3/20/13 12,734 13,263 (529) Czech Koruna Sell 3/20/13 12,734 13,203 469 Euro Buy 3/20/13 23,764 27,503 (3,739) Japanese Yen Buy 5/15/13 549,368 550,870 (1,502) Mexican Peso Buy 4/17/13 44,486 44,839 (353) Norwegian Krone Buy 3/20/13 73,450 76,845 (3,395) Philippine Peso Buy 5/15/13 11,328 11,373 (45) Polish Zloty Buy 3/20/13 13,011 13,411 (400) Russian Ruble Buy 3/20/13 44,475 45,265 (790) South Korean Won Buy 5/15/13 23,077 22,954 123 Swedish Krona Buy 3/20/13 22,026 22,607 (581) Swedish Krona Sell 3/20/13 22,026 22,507 481 Swiss Franc Buy 3/20/13 25,717 25,378 339 Turkish Lira Buy 3/20/13 33,387 34,089 (702) Deutsche Bank AG Brazilian Real Buy 4/17/13 32,264 32,440 (176) British Pound Buy 3/20/13 82,066 85,241 (3,175) Canadian Dollar Buy 4/17/13 128,158 133,358 (5,200) Euro Sell 3/20/13 39,171 40,997 1,826 Japanese Yen Sell 5/15/13 47,925 48,034 109 Mexican Peso Buy 4/17/13 34,969 35,175 (206) Norwegian Krone Sell 3/20/13 15,564 15,405 (159) Polish Zloty Buy 3/20/13 20,271 20,887 (616) Singapore Dollar Buy 5/15/13 21,237 21,236 1 South Korean Won Buy 5/15/13 22,292 22,197 95 Swedish Krona Buy 3/20/13 26,307 26,799 (492) Swedish Krona Sell 3/20/13 26,307 26,930 623 Swiss Franc Sell 3/20/13 36,601 38,055 1,454 Turkish Lira Buy 3/20/13 18,413 18,797 (384) Goldman Sachs International British Pound Buy 3/20/13 28,973 29,635 (662) Canadian Dollar Sell 4/17/13 22,377 22,446 69 Euro Sell 3/20/13 16,191 16,461 270 Japanese Yen Buy 5/15/13 223,210 224,012 (802) Norwegian Krone Sell 3/20/13 22,127 22,272 145 HSBC Bank USA, National Association British Pound Sell 3/20/13 89,043 93,397 4,354 Canadian Dollar Sell 4/17/13 33,614 34,050 436 Euro Buy 3/20/13 211,001 221,464 (10,463) Japanese Yen Sell 5/15/13 168,747 168,886 139 Norwegian Krone Buy 3/20/13 140,632 147,343 (6,711) Philippine Peso Buy 5/15/13 19,401 19,492 (91) Russian Ruble Buy 3/20/13 26,084 26,474 (390) South Korean Won Buy 5/15/13 22,857 22,767 90 Swiss Franc Sell 3/20/13 63,065 64,882 1,817 Turkish Lira Buy 3/20/13 16,472 16,684 (212) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/17/13 269,171 273,606 (4,435) Brazilian Real Buy 4/17/13 25,228 25,096 132 British Pound Buy 3/20/13 83,430 86,039 (2,609) Canadian Dollar Buy 4/17/13 94,544 98,042 (3,498) Chilean Peso Buy 4/17/13 42,501 42,415 86 Chinese Yuan Buy 5/15/13 25,799 25,761 38 Czech Koruna Buy 3/20/13 18,149 18,701 (552) Czech Koruna Sell 3/20/13 18,149 18,850 701 Euro Sell 3/20/13 615,637 640,835 25,198 Japanese Yen Sell 5/15/13 259,642 260,293 651 Malaysian Ringgit Buy 5/15/13 25,214 25,129 85 Mexican Peso Buy 4/17/13 169,362 170,694 (1,332) New Taiwan Dollar Buy 5/15/13 12,377 12,477 (100) Norwegian Krone Sell 3/20/13 185,112 194,793 9,681 Polish Zloty Buy 3/20/13 5,185 5,491 (306) Russian Ruble Buy 3/20/13 45,094 45,855 (761) South Korean Won Buy 5/15/13 28,761 28,592 169 Swedish Krona Sell 3/20/13 63,635 65,859 2,224 Swiss Franc Sell 3/20/13 71,708 74,229 2,521 Turkish Lira Buy 3/20/13 26,787 27,242 (455) Royal Bank of Scotland PLC (The) Euro Buy 3/20/13 79,909 83,541 (3,632) Japanese Yen Buy 5/15/13 120,407 120,703 (296) State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 13,947 13,737 210 Brazilian Real Buy 4/17/13 31,812 31,642 170 British Pound Sell 3/20/13 106,184 111,159 4,975 Canadian Dollar Buy 4/17/13 44,657 46,743 (2,086) Chilean Peso Buy 4/17/13 45,409 45,404 5 Colombian Peso Buy 4/17/13 38,388 38,814 (426) Czech Koruna Sell 3/20/13 1,562 1,747 185 Euro Buy 3/20/13 241,290 252,173 (10,883) Japanese Yen Sell 5/15/13 36,584 36,835 251 Mexican Peso Buy 4/17/13 34,548 34,760 (212) Norwegian Krone Sell 3/20/13 114,135 119,797 5,662 Polish Zloty Buy 3/20/13 4,463 4,736 (273) South Korean Won Buy 5/15/13 34,254 34,105 149 Swedish Krona Buy 3/20/13 21,825 22,178 (353) Swedish Krona Sell 3/20/13 21,825 21,812 (13) Swiss Franc Sell 3/20/13 81,205 84,114 2,909 Turkish Lira Buy 3/20/13 24,846 25,368 (522) UBS AG Australian Dollar Buy 4/17/13 44,489 44,930 (441) Australian Dollar Sell 4/17/13 44,489 44,754 265 British Pound Sell 3/20/13 35,648 37,634 1,986 Canadian Dollar Sell 4/17/13 368,782 379,953 11,171 Chilean Peso Buy 4/17/13 39,186 39,150 36 Czech Koruna Sell 3/20/13 9,370 9,670 300 Euro Sell 3/20/13 461,956 480,033 18,077 Japanese Yen Sell 5/15/13 79,710 79,884 174 Mexican Peso Buy 4/17/13 20,445 20,614 (169) New Taiwan Dollar Buy 5/15/13 6,013 6,056 (43) Norwegian Krone Buy 3/20/13 87,081 91,375 (4,294) Philippine Peso Buy 5/15/13 8,078 8,106 (28) Russian Ruble Buy 3/20/13 49,069 49,862 (793) Singapore Dollar Buy 5/15/13 21,479 21,480 (1) Swedish Krona Buy 3/20/13 205,079 209,881 (4,802) Swiss Franc Sell 3/20/13 93,583 97,930 4,347 Turkish Lira Buy 3/20/13 19,578 19,988 (410) WestPac Banking Corp. Australian Dollar Buy 4/17/13 182,433 185,650 (3,217) British Pound Sell 3/20/13 320,373 333,786 13,413 Canadian Dollar Buy 4/17/13 152,859 158,218 (5,359) Euro Buy 3/20/13 113,987 120,007 (6,020) Japanese Yen Sell 5/15/13 39,082 39,175 93 Mexican Peso Buy 4/17/13 12,122 12,224 (102) Total FUTURES CONTRACTS OUTSTANDING at 2/28/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Russell 2000 Index Mini (Long) 2 182,040 Mar-13 $12,179 S&P 500 Index E-Mini (Long) 5 378,325 Mar-13 23,040 S&P 500 Index E-Mini (Short) 1 75,663 Mar-13 (877) S&P Mid Cap 400 Index E-Mini (Short) 3 330,510 Mar-13 (22,694) SPI 200 Index (Short) 2 $259,704 Mar-13 224 Tokyo Price Index (Long) 4 419,031 Mar-13 63,323 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $22,588,869. (b) The aggregate identified cost on a tax basis is $18,794,350, resulting in gross unrealized appreciation and depreciation of $4,352,454 and $310,964, respectively, or net unrealized appreciation of $4,041,490. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $658,914 $2,027,204 $2,686,118 $457 $— Putnam Short Term Investment Fund * — 972,444 — 9 Totals Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,216. The fund received cash collateral of $4,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $67,907 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 80.7 % United Kingdom 3.2 Japan 2.7 Australia 1.4 Switzerland 1.2 France 1.1 Germany 1.0 China 1.0 South Korea 0.9 Brazil 0.5 Russia 0.5 Spain 0.5 Taiwan 0.5 Other 4.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to manage exposure to market ris and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $69,435 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $790,310 $415,140 $— Capital goods 1,135,967 229,612 1,434 Communication services 827,954 153,113 — Conglomerates 371,858 38,895 — Consumer cyclicals 2,034,907 457,286 — Consumer staples 1,491,740 429,529 129 Energy 1,757,877 309,566 — Financials 2,836,491 1,016,905 — Health care 2,161,315 329,234 — Technology 2,773,740 328,825 — Transportation 189,003 114,653 — Utilities and power 537,955 114,344 — Total common stocks Investment companies $894,487 $7,722 $— Short-term investments 972,444 113,405 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(16,622) $— Futures contracts 75,195 — — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $147,508 $164,130 Equity contracts 98,766 23,571 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts)20 Forward currency contracts (contract amount)	$19,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 26, 2013
